MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	23	
Docket:	      Fra-17-275	
Submitted	 	
  On	Briefs:	 November	29,	2017	
Decided:	     February	6,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                           STACY	B.	(GREENLEAF)	MOOAR	
                                         	
                                        v.	
                                         	
                               TERRY	L.	GREENLEAF	
	
	
HUMPHREY,	J.	

       [¶1]	 	 Terry	 L.	 Greenleaf	 appeals	 from	 a	 judgment	 of	 divorce	 from	

Stacy	B.	(Greenleaf)	 Mooar	 entered	 by	 the	 District	 Court	 (Farmington,	

Carlson,	J.).		In	this	appeal,	Greenleaf	contends	that	the	court	erred	by	failing	to	

classify	 the	 increase	 in	 value	 to	 the	 property	 in	 Jay,	 Maine	 as	 marital	 or	

nonmarital	and	that	it	abused	its	discretion	in	its	award	of	spousal	support.		We	

vacate	the	judgment	in	part	and	remand	for	further	proceedings.	

                                    I.		BACKGROUND	

       [¶2]	 	 On	 January	 6,	 2016,	 Mooar	 filed	 a	 complaint	 for	 divorce	 from	

Greenleaf	after	over	nineteen	years	of	marriage.		The	parties	have	five	minor	

children,	including	three	adopted	children,	and	one	adult	child	who	lives	with	

Greenleaf.	 	 The	 adult	 son	 neither	 attends	 school	 nor	 works.	 	 Greenleaf	 has	
2	

worked	 for	 the	 Town	 of	 Jay	 for	 the	 past	 thirty	 years,	 earning	 $51,104.80	

annually.		 Mooar	is	 a	stay-at-home	parent	and	receives	 $26,097.50	in	annual	

adoption	subsidies.	

          [¶3]		 During	the	marriage,	the	parties	lived	 in	Jay	on	land	conveyed	to	

Greenleaf	by	his	parents	prior	to	the	parties’	marriage.		Greenleaf	purchased	a	

mobile	home	before	the	marriage	for	 $18,500,	providing	a	down	payment	of	

$10,000	and	financing	$8,500.		At	the	time	of	the	divorce,	there	was	a	mortgage	

on	 the	 property	 with	 a	 balance	 owed	 of	 $28,594.57.1	 	 The	 value	 of	 the	 real	

estate,	including	the	home,	was	$44,930.	

          [¶4]	 	 The	 court	 held	 a	 contested	 hearing	 on	 March	 17,	 2017.2	 	 In	 its	

divorce	 judgment,	 the	 court	 awarded	 the	 real	 estate	 in	 Jay	 and	 the	 debt	

associated	with	it	to	 Greenleaf	 and	ordered	 Greenleaf	to	pay	Mooar	(1)	child	

support	arrearages	of	$12,408;	(2)	ongoing	child	support	pursuant	to	the	child	

support	guidelines;	and	(3)	spousal	support	of	$350	per	week	for	9.75	years.		

The	court	also	ordered	Greenleaf’s	retirement	account,	worth	$132,799.64	and	



     1		Although	the	court	does	not	articulate	this	in	its	judgment,	this	amount	is	the	undisputed	balance	

owed	 on	 a	 home	 equity	 loan	 that	 the	 parties	 took	out	 in	 2005	 in	 Greenleaf’s	 name	 to	 pay	 off	 the	
remainder	of	the	loan	on	the	mobile	home	and	to	pay	for	home	improvements.	
     2	
      	 Before	 the	 hearing,	 the	 parties	 engaged	 in	 mediation	 and	 agreed	 to	 parental	 rights	 and	
responsibilities	and	primary	residence	of	the	minor	children.		Mooar	was	awarded	primary	residence	
for	the	four	youngest	children	and	Greenleaf	was	awarded	primary	residence	for	the	parties’	oldest	
minor	son.	
                                                                                               3	

subject	to	a	loan	of	$19,050.68,	to	be	liquidated	to	pay	off	the	outstanding	loan	

as	 well	 as	 the	 child	 support	 arrearage,	 and	 ordered	 that	 the	 remainder	 be	

divided	 between	 the	 parties,	 with	 sixty	 percent	 awarded	 to	 Mooar	 and	 forty	

percent	to	Greenleaf.		Mooar	was	allocated	any	and	all	debts	solely	in	her	name	

and	Greenleaf	was	allocated	any	and	all	debts	solely	in	his	name	as	well	as	any	

and	all	joint	marital	debts.	

        [¶5]		Greenleaf	filed	a	timely	motion	to	amend	the	court’s	findings,	make	

additional	findings,	and	amend	the	divorce	judgment	pursuant	to	M.R.	Civ.	P.	

52(b)	and	59(e),	or,	in	the	alternative,	for	a	new	trial	pursuant	to	M.R.	Civ.	P.	

59(b).		The	court	granted	the	motion	in	part,	amending	its	judgment	to	reduce	

Greenleaf’s	 weekly	 child	 support	 obligation	 to	 account	 for	 the	 cost	 of	 the	

children’s	 health	 insurance,	 but	 summarily	 denied	 the	 other	 relief	 sought.		

Greenleaf	timely	appealed.		See	19-A	M.R.S.	§	104	(2017);	M.R.	App.	P.	2(b)(3)	

(Tower	2016).3	

                                          II.		DISCUSSION	

        [¶6]	 	 Before	 addressing	 Greenleaf’s	 arguments	 regarding	 the	 court’s	

failure	to	classify	the	real	estate	in	Jay	as	marital	or	nonmarital	and	its	award	of	



   3		This	appeal	was	commenced	before	September	1,	2017,	and	therefore	the	restyled	Maine	Rules	

of	Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.			
4	

spousal	support,	we	must	first	consider	how	Greenleaf’s	Rule	52	motion	affects	

the	 standard	 of	 appellate	 review.	 	 See	 Ehret	 v.	 Ehret,	 2016	 ME	 43,	 ¶	 8,	

135	A.3d	101.		

       [¶7]		After	the	entry	of	a	judgment,	if	a	party	moves	for	findings	pursuant	

to	 Rule	 52,	 “the	 trial	 court	 must	 ensure	 that	 the	 judgment	 is	 supported	 by	

express	 factual	 findings	 that	 are	 based	 on	 record	 evidence,	 are	 sufficient	 to	

support	the	result,	and	are	sufficient	to	inform	the	parties	and	any	reviewing	

court	of	the	basis	for	the	decision.”		Id.	¶	9.		Although	we	ordinarily	assume	that	

a	trial	court	found	all	the	facts	necessary	to	support	its	judgment,	when,	as	here,	

“a	motion	for	findings	has	been	filed	and	denied,	we	cannot	infer	findings	from	

the	evidence	in	the	record.		Instead,	the	court’s	decision	must	include	sufficient	

findings	to	support	its	result	or	the	order	must	be	vacated.”		Douglas	v.	Douglas,	

2012	 ME	 67,	 ¶	 27,	 43	 A.3d	 965	 (citation	 omitted).	 	 We	 review	 a	 trial	 court’s	

denial	 of	 a	 Rule	 52	 motion	 for	 abuse	 of	 discretion.	 	 See	 Dalton	 v.	 Dalton,	

2014	ME	108,	¶	21,	99	A.3d	723.			

       [¶8]		Because	the	court	denied	Greenleaf’s	Rule	52	motion	as	it	pertained	

to	 the	 property	 classification	 and	 spousal	 support,	 we	 cannot	 infer	 findings	

from	the	record.		See	Douglas,	2012	ME	67,	¶	27,	43	A.3d	965.		If	we	conclude	

that	the	court	abused	its	discretion	when	it	denied	Greenleaf’s	Rule	52	motion	
                                                                                         5	

regarding	the	property	classification	or	spousal	support	award,	we	must	vacate	

the	 denial	 of	 Greenleaf’s	 motion	 and	 must	 also	 vacate	 those	 portions	 of	 the	

judgment	 and	 remand	 for	 further	 findings.	 	 See	 id.;	 Ehret,	 2016	 ME	 43,	 ¶	 16,	

135	A.3d	101.	

A.	   Property	Classification	

	     [¶9]		Greenleaf	contends	that	the	court	erred	when	it	failed	to	classify	the	

real	 estate	 in	 Jay	 as	 marital	 or	 nonmarital	 property	 and	 that	 it	 abused	 its	

discretion	 when	 it	 denied	 his	 Rule	 52	 motion	 regarding	 the	 property	

distribution.		See	Dalton,	2014	ME	108,	¶	21,	99	A.3d	723.		In	his	Rule	52	motion	

and	 on	 appeal,	 Greenleaf	 argues	 that	 the	 real	 estate	 should	 have	 been	

designated	as	nonmarital.	

	     [¶10]	 	 In	 its	 judgment,	 the	 court	 discussed	 the	 real	 estate	 in	 Jay,	

explaining	that	Greenleaf	had	received	the	land	by	gift	and	had	purchased	the	

mobile	home	prior	to	the	parties’	marriage	by	providing	a	down	payment	and	

financing	the	balance	of	the	purchase	price,	with	the	majority	of	the	payments	

on	 the	 mortgage	 made	 during	 the	 marriage.	 	 The	 judgment	 referenced	 the	

outstanding	mortgage	and	present	property	value,	which	had	increased	over	

the	years	of	the	marriage.		It	did	not,	however,	classify	the	property	as	marital	

or	nonmarital	before	awarding	it	and	the	associated	debt	to	Greenleaf.	
6	

	      [¶11]	 	 We	 have	 “long	 recognized	 a	 three-step	 process	 for	 distributing	

property	in	a	divorce.”		Laqualia	v.	Laqualia,	2011	ME	114,	¶	13,	30	A.3d	838;	

see	 also	 19-A	 M.R.S.	 §	 953(1)	 (2017).	 	 First,	 the	 trial	 court	 must	 distinguish	

marital	 from	 nonmarital	 property.	 	 See	 Laqualia,	 2011	 ME	 114,	 ¶	 13,	

30	A.3d	838.	 	 Property	 acquired	 by	 one	 party	 before	 marriage	 is	 typically	

designated	 as	 nonmarital.	 	 See	 Miliano	 v.	 Miliano,	 2012	 ME	 100,	 ¶¶	16,	 23,	

50	A.3d	 534.	 	 The	 other	 party	 must	 then	 demonstrate	 that	 the	 property	 has	

marital	components	before	the	burden	shifts	to	the	first	party	to	show	which	

portion	of	the	property	is	nonmarital.		See	id.	¶	23;	see	also	Violette	v.	Violette,	

2015	ME	97,	¶	23,	120	A.3d	667	(explaining	that	when	a	spouse	obtains	real	

property	before	marriage,	but	the	parties	make	mortgage	payments	during	the	

marriage,	 the	 property	 will	 have	 both	 marital	 and	 nonmarital	 components).		

Second,	 the	 court	 must	 set	 apart	 the	 nonmarital	 property	 to	 its	 owner.	 	 See	

Laqualia,	2011	ME	114,	¶	13,	30	A.3d	838;	see	also	Miliano,	2012	ME	100,	¶	16,	

50	A.3d	534	(stating	that	the	court	has	no	discretion	to	distribute	nonmarital	

property	 because	 “such	 property	 is	 simply	 not	 subject	 to	 the	 court’s	 general	

equitable	 powers	 of	 distribution”	 (alteration	 omitted)	 (quotation	 marks	

omitted)).		“Finally,	the	court	must	divide	marital	property	in	such	proportion	
                                                                                                                 7	

as	the	court	deems	just.”		Laqualia,	2011	ME	114,	¶	13,	30	A.3d	838	(quotation	

marks	omitted).	

	        [¶12]		Although	the	court’s	findings	suggest	that	the	real	estate	in	Jay	has	

both	 marital	 and	 nonmarital	 components,	 the	 court	 did	 not	 determine	 what	

portion	 of	 it	 is	 nonmarital	 to	 be	 set	 aside	 to	 Greenleaf	 and	 thus	 missed	 an	

integral	 part	 of	 the	 first	 step	 in	 the	 property	 distribution	 process	 outlined	

above.4		See	Laqualia,	2011	ME	114,	¶	13,	30	A.3d	838.		Because	the	court	denied	

Greenleaf’s	 Rule	 52	 motion,	 we	 cannot	 infer	 whether	 the	 remainder	 of	 the	

property	 division,	 including	 the	 division	 of	 Greenleaf’s	 retirement	 account,	

would	have	been	affected	by	a	classification	of	the	Jay	real	estate,	or	portions	of	

it,	as	marital	or	nonmarital.		See	Douglas,	2012	ME	67,	¶	27,	43	A.3d	965.			

         [¶13]		In	its	judgment,	the	court	neither	set	forth	adequate	findings	on	

this	contested	issue	nor	made	findings	on	the	issues	raised	by	Greenleaf	in	his	

Rule	 52	 motion,	 thus	 preventing	 effective	 appellate	 review.	 	 See	 Finucan	 v.	

Williams,	2013	ME	75,	¶	15,	73	A.3d	1056.		Accordingly,	the	denial	of	Greenleaf’s	

motion	regarding	the	property	classification	constitutes	an	abuse	of	discretion.		

We	 must	 vacate	 this	 portion	 of	 the	 judgment	 and	 remand	 for	 the	 court	 to	



    4	 	 Nor	 did	 the	 court	 indicate	 that	 the	 parties	 had	 presented	 insufficient	 evidence	 to	 shift	 the	

burdens.		See	Miliano	v.	Miliano,	2012	ME	100,	¶	23,	50	A.3d	534.			
8	

classify	the	real	estate	in	Jay,	or	portions	of	it,	as	marital	or	nonmarital	and	to	

reevaluate	the	entire	property	distribution,	if	necessary.	

B.	   Spousal	Support	

	     [¶14]		Greenleaf	also	contends	that	the	court	abused	its	discretion	in	its	

determination	of	spousal	support	and	asserts	that	he	does	not	have	the	ability	

to	pay	the	required	amount.		In	his	Rule	52	motion	and	on	 appeal,	Greenleaf	

highlights	 the	 judgment’s	 silence	 on	 his	 ability	 to	 pay.	 	 We	 review	 a	 court’s	

decision	 regarding	 spousal	 support	 for	 abuse	 of	 discretion.	 	 See	 Jandreau	 v.	

LaChance,	2015	ME	66,	¶	14,	116	A.3d	1273.	

	     [¶15]		Section	951-A(5)	of	title	19-A	outlines	the	factors	that	a	court	must	

consider	when	determining	an	award	of	spousal	support.		Included	in	the	list	of	

factors	is	the	“ability	of	each	party	to	pay.”		19-A	M.R.S.	§	951-A(5)(B)	(2017).		

The	statute	requires	the	court	to	make	a	statement	accompanying	its	award	of	

spousal	 support,	 referencing	 the	 factors	 on	 which	 it	 relied.	 	 19-A	 M.R.S.	

§	951-A(1)(D)	(2017).			

	     [¶16]	 	 In	 its	 order	 granting	 spousal	 support,	 the	 court	 made	 such	 a	

statement,	discussing	the	length	of	the	marriage,	the	health	of	the	parties,	the	

parties’	 contributions	 to	 homemaking,	 and	 the	 divergent	 employment	 and	

income	 histories	of	the	 parties.		Absent	 from	that	list	is	Greenleaf’s	ability	to	
                                                                                                            9	

pay.	 	 Although	 the	 court	 may	 rely	 on	 some	 of	 the	 factors	 listed	 in	 section	

951-A(5)	to	the	exclusion	of	others,	Jandreau,	2015	ME	66,	¶	16,	116	A.3d	1273,	

and	 “the	 court	 need	 not	 detail	 its	 rationale,	 it	 has	 a	 duty	 to	 make	 sufficient	

findings	to	inform	the	parties	of	the	reasons	for	its	conclusions,	and	to	allow	for	

effective	appellate	review,”	Finucan,	2013	ME	75,	¶	15,	73	A.3d	1056	(alteration	

omitted)	(quotation	marks	omitted).	

	       [¶17]		According	to	Greenleaf,	he	would	be	left	with	$18	each	week	after	

weekly	 deductions,	 expenses,	 and	 the	 spousal	 support	 payment.	 	 Mooar	

disputes	Greenleaf’s	calculation.		Further,	a	calculation	using	the	information	

provided	by	Greenleaf	in	his	financial	statement	does	not	support	the	amount	

calculated	by	either	party	in	their	briefs.5		Nevertheless,	given	the	small	amount	

of	money	that	Greenleaf	alleges	 he	will	have	left	over	 each	week,	Greenleaf’s	

ability	to	pay	is	a	relevant	factor	that	the	court	should	have	considered—and	

explained	 how	 it	 considered—in	 its	 spousal	 support	 award.	 	 See	 Ehret,	

2016	ME	43,	¶	17,	135	A.3d	101.		Because	we	cannot	infer	findings	after	a	denial	

of	 a	 Rule	 52	 motion,	 the	 court’s	 failure	 to	 address	 Greenleaf’s	 ability	 to	 pay	

precludes	 effective	 appellate	 review.	 	 See	 Finucan,	 2013	 ME	 75,	 ¶	15,	


    5	 	 This	 calculation	 uses	 the	 amended	 child	 support	 payment	 and	 removes	 the	 loan	 payment	

because	 the	 court	 ordered	 the	 loan	 to	 be	 paid	 off	 with	 the	 proceeds	 from	 Greenleaf’s	 liquidated	
retirement	account.	
10	

73	A.3d	1056.	 	 Accordingly,	 we	 conclude	 that	 the	 court	 also	 abused	 its	

discretion	 when	 it	 denied	 Greenleaf’s	 Rule	 52	 motion	 as	 it	 pertained	 to	 the	

spousal	 support	 award.	 	 We	 therefore	 vacate	 this	 portion	 of	 the	 divorce	

judgment	and	remand	for	the	court	to	consider,	and	explain	how	it	considered,	

Greenleaf’s	ability	to	pay.		See	id.	¶	18.	

	        The	entry	is:	

                            Order	denying	motion	for	further	findings	with	
                            regard	 to	 the	 property	 distribution	 and	 the	
                            spousal	 support	 vacated.	 	 Divorce	 judgment	
                            vacated	 only	 as	 to	 property	 distribution	 and	
                            spousal	 support.	 	 Remainder	 of	 judgment	 is	
                            affirmed.	 	 Remanded	 for	 further	 proceedings	
                            consistent	with	this	opinion.	
	
	     	      	     	       	    	
	
Patrick	R.	Nickerson,	Esq.,	Paradie,	Sherman,	Walker	&	Worden,	Lewiston,	for	
appellant	Terry	L.	Greenleaf	
	
Caroline	Y.	Jova,	Esq.,	Pine	Tree	Legal	Assistance,	Portland,	for	appellee	Stacy	B.	
(Greenleaf)	Mooar	
	
	
Farmington	District	Court	docket	number	FM-2016-03	
FOR	CLERK	REFERENCE	ONLY